NO. 07-08-0152-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                      APRIL1, 2009

                         ______________________________


                        JOHN WAYNE JACKSON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                NO. 10036; HONORABLE WILLIAM D. SMITH, JUDGE

                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant, John Wayne Jackson, was convicted by a jury of aggravated sexual

assault of a child and indecency of a child by contact. He received respective sentences

of thirty-five years and twenty years confinement to run concurrently. In a single point of
error, Appellant contends the trial court erred in its determination that his confession was

voluntary. We affirm.


                                              Background


       On October 11, 2007, the Hutchinson County Grand Jury indicted Appellant for

aggravated sexual assault of a child and indecency with a child by contact. On October

24, 2007, Appellant filed a motion to suppress his confession because his statements were

involuntary, i.e., coerced and enticed.


       On November 28, 2007, the trial court held a suppression hearing on Appellant’s

motion. Detective Jerod Carr was the sole witness. Detective Carr testified that, on

October 4, 2007, he went to Appellant’s house shortly before 5:00 p.m. and arrested him

pursuant to a warrant. Appellant was nineteen years old and indicated he had smoked

marihuana earlier that day. When they arrived at the police station, he was given his

Miranda rights.1 From the time of his arrest through booking, he cried off and on. Initially,

he denied any wrongdoing, however, after less than an hour of questioning, he admitted

he had sexually assaulted the victim. After his admission, Detective Carr placed him in an

interrogation room and started videotaping his confession at 5:30 p.m.


       At the outset of the videotape, Detective Carr again read Appellant his rights and

indicated that Appellant could terminate the interview at any time. Appellant initialed the


       1
           See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                     2
rights he was given and signed a written statement of his rights. He also signed a

statement indicating that all his statements were voluntary. Detective Carr reiterated that

Appellant was free to answer his questions or not. In the twenty-seven minute interview,

Appellant confessed to sexually assaulting the victim.


       After a psychiatric evaluation and hearing, on February 6, 2008, Appellant was

adjudged competent to stand trial. On March 31, 2008, Appellant was tried before the

court and found guilty of aggravated sexual assault and indecency with a child by contact.

This appeal followed.


                                          Discussion


       Appellant contends his confession was not voluntary because, at the time of his

statements, Detective Carr was wearing his gun and Appellant was suffering from a mental

disorder, scared, and crying.


       We review a trial court’s ruling on a motion to suppress evidence under a bifurcated

standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex.Crim.App. 2007). The

trial judge is the sole trier of fact and judge of the credibility of the witnesses and the weight

to be given their testimony. Wiede v. State, 214 S.W.3d 17, 24-25 (Tex.Crim.App. 2007).

Therefore, we give almost total deference to the trial court’s rulings on questions of

historical fact and application of law-to-fact questions that turn on an evaluation of

credibility and demeanor. Amador, 221 S.W.3d at 673. However, when application of law-


                                                3
to-fact questions do not turn on the credibility and demeanor of the witnesses, we review

the trial court’s rulings on those questions de novo. Id.


       The statement of the accused may be used in evidence if it was freely and

voluntarily made without compulsion or persuasion. Tex. Code Crim. Proc. Ann. art. 38.21

(Vernon 2005). In deciding whether a statement was voluntary, we consider the totality of

the circumstances in which the statement was obtained. Creager v. State, 952 S.W.2d
852, 855 (Tex.Crim.App. 1997). A confession is involuntary if circumstances show that the

defendant’s will was “overborne” by police coercion. Id. at 856. The defendant’s will may

be “overborne” if the record shows that there was “official, coercive conduct of such a

nature” that a statement from the defendant was “unlikely to have been the product of an

essentially free and unconstrained choice by its maker.” Alvarado v. State, 912 S.W.2d
199, 211 (Tex.Crim.App. 1995).


       Based on the evidence provided at the suppression hearing, the totality of

circumstances show that Appellant knowingly and voluntarily gave his statement after

being given his Miranda warnings. The record does not show that Appellant was under

duress or that Detective Carr coerced him by using improper promises or undue physical

or mental influence. The interview was relatively short, lasting less than an hour, and was




                                             4
not taken in abnormally adverse conditions.2 At no point did Appellant request an attorney

or indicate that he wanted to terminate the interview.


        There is nothing inherently inappropriate about the nature of police questioning in

this case. “Courts have long acknowledged the legitimate role of interrogation in the

investigation of crime.” Vasquez v. State, 179 S.W.3d 646, 657 n.7 (Tex.App.–Austin

2005), aff’d, 225 S.W.3d 541 (Tex.Crim.App. 2007). A defendant’s mental condition alone

is not determinative of the voluntariness of the confession but is only one factor to be

considered. Penry v. State, 903 S.W.2d 715, 744 (Tex.Crim.App. 1995), cert. denied, 516
U.S. 977, 116 S. Ct. 480, 133 L. Ed. 2d 408 (1995). The question becomes one of whether

the accused’s mental impairment is so great that it rendered him incapable of

understanding the meaning and effect of his statement. Casias v. State, 452 S.W.2d 483,

488 (Tex.Crim.App. 1970). Further, while emotional confusion brought about by the stress

of the situation is relevant to the voluntariness determination, it is only one of the

circumstances to be considered. Licon v. State, 99 S.W.3d 918, 925-26 (Tex.App.–El

Paso 2003, no pet.) (“mere emotionalism or confusion alone will not render a confession

inadmissible”).


        Appellant’s demeanor throughout the interview was calm and lucid. He did not

appear delusional or under the influence of drugs. Detective Carr testified that Appellant’s


        2
         Texas courts have found confessions to be voluntary under far m ore coercive circum stances than
are found here. See Giddens v. State, 256 S.W .3d 426, 431 (Tex.App.–W aco 2008, pet. ref’d) (collected
cases cited therein).

                                                   5
fear stemmed from “what he had done and the consequences,” not the result of

mistreatment. Viewing the evidence in its totality, we find the trial court did not abuse its

discretion in denying Appellant’s motion to suppress. Appellant’s sole point of error is

overruled.


                                        Conclusion


       The trial court’s judgment is affirmed.




                                                  Patrick A. Pirtle
                                                      Justice

Do not publish.




                                             6